DETAILED ACTION
Claims 1-20 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 1 recite “restricting, based on providing the indication of the performance of the experimental machine learning model, a machine learning system operator from viewing any of the first tenant’s data based on a permission parameter.”  Claims 8 and 15 recite similar limitations. Applicant’s specification discloses in paragraph [0035] “the user may be restricted from viewing any of the tenant data 260 or may be only able to view a partial amount of the tenant data 260 based on a permission parameter.” Applicant’s specification discloses in paragraph [0036] “although the user may be provided with information indicating how the experimental machine learning model performs relative to an initial machine learning model in the system, the user may not be able to access any of the tenant data that is used to evaluate performance of either machine learning model.”  Applicant’s specification discloses a user may be provided with an indication of the performance of the machine learning model, and the user may not be able to access any of the tenant data that is used to evaluate performance of either machine learning model, but does not disclose the recited restricting is based on providing the indication of the performance of the experimental machine learning model.  Applicant’s specification only discloses user may be restricted from viewing tenant data based on a permission parameter. 
Any claim not specifically addressed, above, is being rejected as incorporating the deficiencies of a claim upon which it depends.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8, 10-12, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar et al. (US 2019/0095785, hereinafter Sarkar), in view of Thomas et al. (US 2020/0184380, hereinafter Thomas), further in view of Anglin et al. (US 2020/0218940, hereinafter Anglin), further in view of Mars et al. (US 10,296,848, hereinafter Mars).

As per claim 1, Sarkar teaches a method of modifying an automated machine learning system, the automated machine learning system comprising a plurality of machine learning algorithms (i.e., see at least [0016], [0030]), including an initial machine learning algorithm (i.e., machine learning algorithm, see at least [0026]), wherein the automated machine learning system generates at least an initial machine learning model of a plurality of machine learning models based on the plurality of machine learning algorithms in response to a request for a prediction based on a first tenant's data (i.e., when a client sends a request to create a machine-learning model, the computing resource provider selects a particular type of machine-learning algorithm, machine learning model is generated by a machine-learning algorithm, see at least [0015], [0026], [0030]), the method comprising: 
receiving a modification to at least one of the plurality of machine learning algorithms (i.e., receives one or more training parameters that control a training process of a machine-learning algorithm, see at least [0033], [0036]);
modifying the initial machine learning algorithm of the plurality of machine learning algorithms using the modification to generate an experimental machine learning algorithm (i.e., modifies the training parameter, see at least [0043], [0044]);
generating an experimental machine learning model using the experimental machine learning algorithm (i.e. system continues training the machine-learning model using the new training parameters, see at least [0044], [0053]);  
generating an indication of a performance of the experimental machine learning model (i.e., provides the predictive performance results, which includes an evaluation of the model, see at least [0053]));
providing the indication of the performance of the experimental machine learning model (i.e., provides the predictive performance results, which includes an evaluation of the model, see at least [0053]); and 
Sarkar does not explicitly teach the experimental machine learning model is generated using the plurality of machine learning model.
Thomas teaches an experimental machine learning model is generated using a plurality of machine learning model (i.e., combine models, see at least [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sarkar such that the experimental machine learning model is generated using the plurality of machine learning model as similarly taught by Thomas because combining models is a technique known in the art and can improve accuracy (see at least [0034] of Thomas).
Sarkar does not explicitly teach indication that is provided is with the performance of at least the initial machine learning model of the plurality of machine learning models and restricting, based on providing the indication of the performance of the experimental machine learning model, a machine learning system operator from viewing any of the first tenant's data based on a permission parameter.
Anglin teaches providing an indication of the performance of the experimental machine learning model with the performance of at least the initial machine learning model of the plurality of machine learning models (i.e., it can be determined whether the updated model is an improvement over the previous version of the same model, model efficiency index evaluator calculates a weighted accuracy for each of the predictive models using the weights, output may include model efficiency index calculated by the efficiency index evaluator, see at least [0049], [0050], [0061]); 
restricting a machine learning system operator from viewing any of the first tenant's data based on a permission parameter (i.e., access to various datasets is controlled by one or more smart contracts, determine if model owners/trainers and or model consumer has permission to access a particular dataset, see at least [0045], [0048], [0077]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sarkar such that indication that is provided is with the performance of at least the initial machine learning model of the plurality of machine learning models as similarly taught by Anglin in order to provide information that can determine whether an updated model is an improvement (see at least [0049], [0050] of Anglin).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sarkar to restrict a machine learning system operator from viewing any of the first tenant's data based on a permission parameter as similarly taught by Anglin in order to facilitate sharing while also enabling various entities to retain control of datasets (see at least [0077] of Anglin).
	Mars teaches restricting, based on providing an indication of performance of an experimental machine learning model, a machine learning system operator from viewing test data (i.e., test the performance of machine learning model based on a deployed set of training data samples, measure one or more operational metrics of the machine learning model and in the case, that the operation metrics of the machine learning have declined since the deployment of the training data set, removing the training data samples from the reference database, see at least column 13, lines 26-31, column 13, line 53 – column 14, line 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sarkar and Anglin to restrict based on providing an indication of performance of an experimental machine learning model as similarly taught by Mars in order to remove or discard training data that is poor or bad (see at least column 13, line 53 – column 14, line 5 of Mars).
	
As per claim 3, Sarkar teaches receiving modeling parameters for the experimental machine learning model, the modeling parameters including at least one selected from the group consisting of hyperparameter settings, a selection of one or more machine learning algorithms, and a selection of classes of features or fields to be removed from the first tenant's data (see at least [0011], [0012]).

As per claim 4, Sarkar teaches wherein the experimental machine learning model is generated based on a received selection of tenant datasets and a temporal cutoff parameter (i.e., accepts, as inputs, a data source from which training data is obtained, a defined interval is defined based on amount of time the algorithm uses, see at least [0020], [0032], [0042]).

As per claim 5, Sarkar teaches wherein the modification to the at least one of the plurality of machine learning algorithms is received from the machine learning system operator (i.e., request identifies one or more training parameters to dynamically tune, see at least [0030]).

As per claims 8 and 10-12, these are the system claims of claims 1 and 3-5.  Therefore, claims 8 and 10-12 are rejected using the same reasons as claims 1 and 3-5.

As per claims 15, 17, and 18, these are the medium claims of claims 1 3, and 4.  Therefore, claims 15, 17 and 18 are rejected using the same reasons as claims 1, 3, and 4.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar, in view of Thomas, further in view of Anglin, further in view of Mars, further in view of Schwed et al. (US 2019/0087835, hereinafter Schwed).

As per claim 2, Sarkar teaches wherein the request for a prediction is from a single tenant (i.e., client request to generate a prediction, see at least [0030]).
Sarkar does not explicitly teach the performance of the experimental machine learning model is determined based upon an application to data received from multiple tenants. 
	Schwed teaches performance of a machine learning model is determined based upon an application to data received from multiple tenants (i.e., data analysis on data of multiple tenants, review generated results and determine quality of results, see at least [0078], [0082], [0083]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sarkar such that the performance of the experimental machine learning model is determined based upon an application to data received from multiple tenants as similarly taught by Schwed to increase the data pool for use in data analysis which is likely to provide higher quality results (see at least [0082], [0083] of Schwed).

As per claim 9, this is the system claim of claim 2.  Therefore, claim 9 is rejected using the same reasons as claim 2.

As per claim 16, this is the medium claim of claim 2.  Therefore, claim 16 is rejected using the same reasons as claims 2.

Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar, in view of Thomas, further in view of Anglin, further in view of Mars, further in view of Xia et al. (US 10,810,491, hereinafter Xia).

As per claim 6, Sarkar does not explicitly teach receiving a selection of machine learning models of the plurality of machine learning models for the comparing with the performance of the experimental machine learning model.
Xia teaches receiving a selection of machine learning models of a plurality of machine learning models for the comparing with performance of experimental machine learning model (i.e., select specific model variants whose metrics are to be compared visually, see at least column 4, lines 55-59, column 7, line 36 – column 8, line 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sarkar to receive a selection of machine learning models of the plurality of machine learning models for the comparing with the performance of the experimental machine learning model as similarly taught by Xia in order to select models whose metrics are to be compared (see at least column 4, lines 55-59, column 7, line 36 – column 8, line 14 of Xu).
As per claim 13, this is the system claim of claim 6.  Therefore, claim 13 is rejected using the same reasons as claim 6.

As per claim 19, this is the medium claim of claim 2.  Therefore, claim 19 is rejected using the same reasons as claims 2.

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar, in view of Thomas, further in view of Anglin, further in view of Mars, further in view of Driscoll et al. (US 2019/0019106, hereinafter Driscoll).

As per claim 7, Sarkar teaches determining a subset of data of the first tenant's data from which the generation of the initial machine learning model was based (i.e., client specifies data source for training the machine-learning model, see at least [0027]).
Sarkar does not explicitly teach by generating and using metadata associated with the results of executing the initial machine learning model based on the first tenant's data.
Driscoll teaches determining a source of data from which generation of an initial machine learning model was based by generating and using metadata associated with the results of executing the initial machine learning model based on the source of data (i.e., training a model on data from a data source links the model to the data source, metadata is collected during model training pertaining to the linked data source, model accuracy and statistical significance data is also stored with the metadata of the trained model, see at least [0025], [0027] [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sarkar to determine the subset of data by generating and using metadata associated with the results of executing the initial machine learning model based on the first tenant's data as similarly taught by Driscoll in order to support functionality such as dynamic creation of model-specific user interfaces, and pre-population of user-selected record values from linked data sources to facilitate model interaction (see at least [0001] of Driscoll).

As per claim 14, this is the system claim of claim 7.  Therefore, claim 14 is rejected using the same reasons as claim 7.

As per claim 20, this is the medium claim of claim 7.  Therefore, claim 20 is rejected using the same reasons as claims 7.

Response to Arguments
Rejection of claims under §103:
As per claim 1, Applicant argued that Anglin discloses “access controller 204b determines if model owner 234 and/or model consumer 236 has permission to access a particular model engine 210, particular model or a particular dataset,” not "from viewing any of the first tenant's data based on a permission parameter."
Applicant’s arguments have been fully considered, but Examiner respectfully disagrees. Anglin teaches access to various datasets is controlled by one or more smart contracts (see [0077]). Access to a dataset would include viewing the dataset, and a smart contract controlling access would include a permission parameter. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gupta Hyde et al. (US 2019/0050683) is cited to teach permissions indicating constraints on sharing of user data.
Fallah et al. (US 2019/0141048) is cited to teach data may be combined with a smart contract to provide multiple levels of access to those with authority or permission to view the data.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Louie whose telephone number is 571-270-1655.  The examiner can normally be reached on M-F 9:30 am - 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jue Louie/
Primary Examiner
Art Unit 2121